DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/30/21 is acknowledged.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 42.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 3, --the-- should precede “annular gasket abutment face”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goode (US 2011/0049878).
1, Goode discloses a flanged fitting for flammable liquid, the flanged fitting comprising: an annular fitting flange (15) having an annular end face (17); and a glass liner (12) lining a radially inner annular portion of the annular end face of the annular fitting flange (Figs. 3 and 4), wherein a radially outer annular portion of the annular end face of the annular fitting flange is free from the glass liner (see Fig. 3, at arrowhead for “17”), wherein the radially inner annular portion and the radially outer annular portion of the annular end face of the annular fitting flange define an annular gasket abutment face configured to seat a gasket (40) thereon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goode in view of Auld et al (US 3,359,626).
As to claim 2, Goode discloses the flanged fitting set forth in claim 1, except that the radially outer annular portion of the annular end face of the annular fitting flange is fire-rated.
However, Auld et al teaches a glass lined flanged pipe fitting, wherein the flanged pipe is made of a nickel alloy (see col. 2, ll. 14-17 and col. 3, ll. 8-11), which Applicant indicates as a fire-rated material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a nickel alloy for the material of the Goode flanged pipe fitting in order to protect the fitting from damage due to fire, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416.

As to claim 3, Goode discloses the flanged fitting set forth in claim 2, except that the radially outer annular portion of the annular end face of the annular fitting flange comprises one or more of nickel alloy, a reactive metal, and alloys thereof.
However, Auld et al teaches a glass lined flanged pipe fitting, wherein the flanged pipe is made of a nickel alloy (see col. 2, ll. 14-17 and col. 3, ll. 8-11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a nickel alloy for the material of the Goode flanged pipe fitting in order to protect the fitting from damage due to fire, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.



Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al (US 5,171,041) in view of Butcher (US 3,151,869).
1, McMillan et al discloses the flanged fitting for flammable liquid, the flanged fitting comprising: an annular fitting flange (35) having an annular end face (Fig. 3); and a liner (37) lining a radially inner annular portion of the annular end face of the annular fitting flange (Fig. 3), wherein a radially outer annular portion of the annular end face of the annular fitting flange is free from the liner (Fig. 3), wherein the radially inner annular portion and the radially outer annular portion of the annular end face of the annular fitting flange define an annular gasket abutment face (Fig. 3) configured to seat a gasket thereon.
McMillan et al fails to teach that the liner is glass.
However, Butcher teaches a flanged pipe fitting that is also axially bolted to another flanged pipe fitting, and is lined with a glass liner (16).  Glass is effective in transporting highly corrosive chemicals (col. 1, ll. 14-16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McMillan et al and use a glass liner instead of a plastic one in order to additionally protect the fitting from certain other corrosive materials, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

5, McMillan et al/Butcher discloses the flanged fitting set forth in claim 1, wherein the annular fitting flange comprises an annular flange body and an annular inlay (63) secured to the annular flange body, wherein the annular inlay defines the radially outer annular portion of the annular end face of the annular fitting flange (Fig. 3).  Refer to McMillan et al.

As to claim 6, McMillan et al/Butcher discloses the flanged fitting set forth in claim 5, wherein the glass liner lines the annular flange body and a radially inner annular portion of the annular inlay (Fig. 3), wherein a radially outer annular portion of the annular inlay is free from the glass liner and partially defines annular gasket abutment face (Fig. 3).  Refer to McMillan et al.




Claims 2-3, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al (US 5,171,041) in view of Butcher (US 3,151,869), and further in view of Auld et al (US 3,359,626).
As to claim 2, McMillan et al/Butcher discloses the flanged fitting set forth in claim 1, except that the radially outer annular portion of the annular end face of the annular fitting flange is fire-rated.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a nickel alloy for the material of the McMillan et al flanged pipe fitting in order to protect the fitting from damage due to fire, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 3, McMillan et al/Butcher discloses the flanged fitting set forth in claim 2, except that the radially outer annular portion of the annular end face of the annular fitting flange comprises one or more of nickel alloy, a reactive metal, and alloys thereof.
However, Auld et al teaches a glass lined flanged pipe fitting, wherein the flanged pipe is made of a nickel alloy (see col. 2, ll. 14-17 and col. 3, ll. 8-11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a nickel alloy for the material of the McMillan et al flanged pipe fitting in order to protect the fitting from damage due to fire, and since it has been held to be within the 

As to claim 10, McMillan et al/Butcher discloses the flanged fitting set forth in claim 5, except that the annular flange body is fire-rated and comprises a first type of metal, wherein the annular inlay is fire-rated and comprises a second type of metal that is different than the first type of metal, and 
As to claim 11, McMillan et al/Butcher/Auld et al discloses the flanged fitting set forth in claim 10, except that the annular inlay comprises one or more of nickel alloy, a reactive metal, and alloys thereof.
However, Auld et al teaches a glass lined flanged pipe fitting, wherein the flanged pipe is made of a nickel alloy (see col. 2, ll. 14-17 and col. 3, ll. 8-11), which Applicant indicates as a fire-rated material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a nickel alloy for the material of the McMillan et al flanged pipe fitting in order to protect the fitting from damage due to fire, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


As to claim 14, McMillan et al in view of Butcher discloses the flange joint assembly set forth in claim 13, wherein the non-metal liner comprises glass (see Butcher).

Claims 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al (US 5,171,041) in view of Auld et al (US 3,359,626).
As to claim 13, McMillan et al discloses a flange joint assembly for conveying liquid, the flange joint assembly comprising: a flanged fitting (Figs. 1-3) having upstream and downstream longitudinal ends and a longitudinal axis extending between the opposite upstream and downstream longitudinal ends (Figs. 1-3), the flanged fitting including a fitting conduit (33) extending along the longitudinal axis of the flanged fitting, wherein the fitting conduit has an interior surface defining an opening extending through the upstream and downstream longitudinal ends of the flanged fitting (Figs. 1-3), an annular fitting flange (35) extending radially outward adjacent the downstream longitudinal end of the flanged fitting, wherein the annular fitting flange has an annular downstream end face, and a non-metal liner (37) lining the interior surface of the fitting conduit and a radially inner annular portion of the annular downstream end face of the annular fitting flange, wherein a radially outer annular portion of the annular downstream end face of the annular fitting flange is free from the non-metal liner, wherein the non-metal lined radially inner annular portion and the radially outer annular portion of the annular downstream end face of the annular fitting flange define an annular gasket abutment face at the downstream longitudinal end of the flanged fitting (see annotated figure below); and an suitable for forming a liquid-tight seal with the non-metal lined radially inner annular portion of the annular gasket abutment face.

    PNG
    media_image1.png
    640
    557
    media_image1.png
    Greyscale

McMillan et al fails to teach that wherein a radially outer annular portion of the annular downstream end face of the annular fitting flange is fire-rated, and wherein the radially outer annular gasket segment is fire-rated and comprises a second material suitable for forming a fire-rated seal with the radially outer annular portion of the annular gasket abutment face that is fire-rated.
However, Auld et al teaches a glass lined flanged pipe fitting, wherein the flanged pipe is made of a nickel alloy (see col. 2, ll. 14-17 and col. 3, ll. 8-11), which Applicant indicates as a fire-rated material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a nickel alloy for the material of the McMillan et al flanged pipe fitting in order to protect the fitting from damage due to fire, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
McMillan’s annular inlay (63) is metal, but he is not explicit to which type of metals can be used.  However, given that McMillan et al in view of Auld et al teaches that it is obvious to use a fire-rated metal for the material of the flanged fitting, and that McMillan et al is used to transport corrosive and flammable fluid (see Background of the Invention), it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a fire-rated metal selected from a given group of fire-rated metals, such as reactive metals, including but not limited to alloys of lead, tin, iron, titanium and aluminum for the material of the McMillan et al ring (63) in order to protect the fitting from damage due to corrosion and 

As to claim 15, McMillan et al in view of Butcher discloses the flange joint assembly set forth in claim 13, wherein the annular gasket includes a downstream annular gasket layer opposing the upstream annular gasket layer, wherein the downstream annular gasket layer includes a radially inner annular gasket segment (59) and a radially outer annular gasket segment (axially inner portion of ring 63) surrounding the radially inner annular gasket segment, wherein the radially inner annular gasket segment comprises a first material (col. 4, ll. 19-22) suitable for forming a liquid-tight seal with the non-metal lined radially inner annular portion of the annular gasket abutment face.
McMillan et al in view of Butcher fails to teach that the radially outer annular gasket segment comprises a second material suitable for forming a fire-rated seal with the radially outer annular portion of the annular gasket abutment face that is free from the non-metal liner.
McMillan’s annular inlay (63) is metal, but he is not explicit to which type of metals can be used.  However, given that McMillan et al in view of Auld et al teaches that it is obvious to use a fire-rated metal for the material 

As to claim 16, McMillan et al/Butcher/Auld et al discloses the flange joint assembly set forth in claim 15, wherein the annular gasket (McMillan et al) further includes an annular substrate (43, Fig. 4) sandwiched between the upstream and downstream annular gasket layers.




Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al (US 5,171,041) Auld et al (US 3,359,626), and further in view of Official Notice.
As to claim 17, McMillan et al/Butcher/Auld et al discloses the flange joint assembly set forth in claim 16, except that the annular substrate is corrugated radially.
However, Examiner takes Official Notice of a gasket comprising an annular substrate that is corrugated radially.
And accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gasket of McMillan et al to include a corrugated substrate in place of the straight one (43, Fig. 4) in order to provide an alternative reinforcement means for the gasket that would have been at least obvious to try, and since such a modification would have involved a mere change in the shape of a component. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Campbell (US 6,543,811) discloses a pipe flange assembly including a liner (36) and an end face gasket (38).
Egner et al (US 5,573,282) discloses a pipe flange assembly including a liner (W) and an end face gasket (14).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679